                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


JEANNE M. DUPONT,                                      CASE NO. 18-11310
                                                       HON. MARIANNE O. BATTANI

             Plaintiff,

      v.


COMMISSIONER OF SOCIAL
SECURITY,

           Defendant.
_________________________/


     OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
    GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, DENYING
        DEFENDANT’S MOTION, REVERSING THE FINDINGS OF THE
      COMMISSIONER AND REMANDING FOR FURTHER PROCEEDINGS

      Plaintiff Jean M. Dupont brings this action pursuant to 42 U.S.C. § 405(g),

challenging the final decision of the Commissioner that her disability ended as of July

20, 2016. The case was referred to Magistrate Judge Stephanie Dawkins Davis

pursuant to 28 U.S.C. § 636.

      In a Report and Recommendation ("R&R") dated August 15, 2019, the

Magistrate Judge recommended that Plaintiff's Motion for Summary Judgment be

granted, Defendant's Motion for Summary Judgment be denied, that the findings of the

Commissioner be reversed, and the matter remanded to the Commissioner under

Sentence Four of 42 U.S.C. § 405(g) for further proceedings.

      In her Report and Recommendation, the Magistrate Judge informed the parties

that objections to the R&R needed to be filed within 14 days of service and that a party’s
failure to file objections would waive any further right of appeal. (ECF No. 16 at 21).

Neither party filed an objection. Moreover, this Court agrees with the thorough analysis

set forth in the R&R.

      Accordingly, the Court ADOPTS the Magistrate Judge’s recommendation,

GRANTS Plaintiff’s Motion for Summary Judgment, DENIES Defendant’s Motion for

Summary Judgment, and REMANDS this matter for further proceedings consistent with

the R&R pursuant to sentence four of 42 U.S.C. § 405(g).

      IT IS SO ORDERED.


Date: September 10, 2019                               s/Marianne O. Battani
                                                       MARIANNE O. BATTANI
                                                       United States District Court




                                            2
